Case: 4:19-cv-02272-SPM Doc. #: 24 Filed: 02/05/21 Page: 1 of 2 PageID #: 1306




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MAURICE WILLIAMS,                                 )
                                                  )
               Petitioner,                        )
                                                  )
       v.                                         )           No. 4:19-CV-02272-SPM
                                                  )
JENNIFER SACHSE,                                  )
                                                  )
               Respondent.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner Maurice Williams’ “Request for Restraining

Order Pursuant to Rule 92 of Federal Procedure.” (Doc. 21). In his habeas petition, Petitioner is

challenging his conviction and sentencing in the 22nd Judicial Circuit Court of the St. Louis City,

Missouri. Pet’n at 1, Resp’t. Ex. 2, at 44-46. In the instant motion, Petitioner states that although

he was granted a parole release, he is still being held in custody, “unlawfully, because of his

poverty,” and that his liver medication is being withheld by Respondent. Petitioner requests that

the Court order Respondent to immediately release him to a residential facility not operated by the

Department of Corrections and to notify the medical provider there to provide the liver medication

that has been withheld.

       At the time the motion was filed, Petitioner indicated that his address was at the Missouri

Eastern Correctional Facility. However, shortly after the motion was filed, Petitioner indicated to

the Court that his address had changed to what appears to be a private address. Thus, it appears

that Petitioner’s request that he be released to a halfway house may be moot. Even if the request

is not moot, however, the Court finds that it lacks jurisdiction to rule on the motion. Petitioner

purports to bring this motion under Federal Rule 92, but no Rule 92 exists in either the Federal
Case: 4:19-cv-02272-SPM Doc. #: 24 Filed: 02/05/21 Page: 2 of 2 PageID #: 1307




Rules of Civil Procedure or the Rules Governing Section 2254 Cases. It appears that Petitioner is

seeking relief under Missouri Rule of Civil Procedure 92.02, the Missouri state court rule

governing temporary restraining orders; that rule, however, does not apply in this federal habeas

action.

          Construing the motion broadly, Petitioner may be attempting to seek medical parole or

clemency related to a medical condition. However, such requests must be made through the

correctional center’s physician, the chief medical administrator, the board of probation and parole,

and/or the Governor of Missouri. See Mo. Rev. Stat. § 271.250 (“ Whenever any offender is

afflicted with a disease which is terminal, or is advanced in age to the extent that the offender is in

need of long-term nursing home care, or when confinement will necessarily greatly endanger or

shorten the offender's life, the correctional center’s physician shall certify such facts to the chief

medical administrator, stating the nature of the disease. The chief medical administrator with the

approval of the director will then forward the certificate to the board of probation and parole who

in their discretion may grant a medical parole or at their discretion may recommend to the governor

the granting or denial of a commutation.”). This Court has no jurisdiction over such matters.

          For all of the above reasons,

          IT IS HEREBY ORDERED that Petitioner Maurice Williams’ Request for Restraining

Order Pursuant to Rule 92 of Federal Procedure (Doc. 21) is DENIED.



                                                   SHIRLEY PADMORE MENSAH
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 5th day of February, 2021




                                                  2
